DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Specification Objections: Applicant’s amendments to the Specification have overcome the Specification Objections previously set forth in the Non-Final Office Action dated 07/13/2022, except for the following informalities: 
Reference character “19” has been used to designate both “support clamp” [Par.0010 (line 3) – corresponding with Figs.1 & 2] and “retaining clamp” [Par.0012 & Par.0028 – corresponding with Figs.1 & 2]
With respect to Claim Objections: Applicant’s amendments to the Claims have overcome the Claim Objections previously set forth in the Non-Final Office Action dated 07/13/2022. However, Applicant’s amendments to the Claims have raised another Claim Objections, see detail below in the Claim Objections section.
	
Response to Arguments
With respect to 35 U.S.C. 103 Rejection: Applicant(s)’ arguments filed on 10/12/2022 and 10/31/2022 have been fully considered. Applicant’s amendments to the claims have changed the scope of the claims. Therefore, the claim interpretation has changed. Applicant(s)’ arguments are moot based on new ground(s) of rejection necessitated by amendments. 
However, Examiner made a note that Applicant alleges “Li neither teaches a cooking cavity wall nor a light conductor rod and is cited to teach the graphite ring” in the Remarks dated 10/12/2022. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the secondary reference Li teaches the graphite ring, all other limitations (i.e., cooking cavity wall, housing element, light conductor rod, etc.) are already disclosed/suggested by the primary reference BJB. The secondary reference Li is modifying and adding features onto the seal arrangement disclosed by the primary reference BJB. 

Specification
The disclosure is objected to because of the following informalities:  
Reference character “19” has been used to designate both “support clamp” [Par.0010 (line 3) – corresponding with Figs.1 & 2] and “retaining clamp” [Par.0012 & Par.0028 – corresponding with Figs.1 & 2].  

Claim Objections
Claim 1, 6 are objected to because of the following informalities:
Claim 1 recites the limitation “the thermal expansion coefficient of the illuminant” in line 24 (the last line of claim 1). This limitation should be changed to “the thermal expansion coefficient of the translucent light conductor rod” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 23).
Claim 6 is objected by virtue of its dependency to claim 1. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “substantially identical” in lines 22-23. Applicant’s amendments to the claims have changed the scope of the claims. Therefore, the claim interpretation has changed. The term “substantially identical” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 is rejected by virtue of its dependency to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over BJB GmbH (Pub. No. DE 202015104575 U1, hereinafter BJB, previously cited) in view of Bar et al. (U.S. Pub. No. 2018/0324907 A1, newly cited), and further in view of Li et al. (Pub. No. CN 105650281 A, previously cited).
Regarding claim 1, BJB disclose a seal arrangement (seal arrangement, as shown in BJB annotated fig. 17 below) for a cooking apparatus (for oven, BJB Translated Document Par.0002-0003), the seal arrangement (seal arrangement, BJB annotated fig. 17 below) comprising: 
a cooking cavity wall (appliance wall 52, BJB fig.17) with an opening (opening, as shown in BJB annotated fig.17 below) configured to be sealed by the seal arrangement (seal arrangement, BJB annotated fig. 17 below) and configured as a pass through for an illuminant (light guide element 11, as shown in BJB fig.13 and annotated fig.17 below) configured as a translucent light conductor rod with essentially circular cylindrical shape (BJB Translated Document Par.0019 cited: “the light-guiding element is preferably made of plastic or glass”; glass material is known as translucent light conductor; therefore, the light guide element 11 configured as translucent light conductor rod with essentially circular cylindrical shape, as shown in BJB fig.13 and annotated fig.17 below); 

    PNG
    media_image1.png
    971
    1121
    media_image1.png
    Greyscale

a housing element (adapter 42, BJB figs.13-17) 
that is sealed at an outside of the cooking cavity wall by a first seal (fastening elements 45, BJB fig.17) (it is noted that “seal” is being interpreted as “make secure” [by Merriam-Webster dictionary], the adapter 42 is secured at an outside of the wall by fastening elements 45, as shown in BJB fig.17) and 
that includes a receiver (receiver, as shown in BJB annotated fig.15 below) for a second seal (optical sealing ring 46, as shown in BJB figs.13, 16 and annotated fig.15 below) arranged inside the cooking cavity wall (as shown in BJB figs.15 and 17, the wall 52 is located at the gap 51; therefore, the receiver and the optical sealing ring 46 are arranged inside the wall 52) and that seals the housing element relative to the translucent light conductor rod (as shown in BJB annotated fig.15 below, the optical sealing ring 46 seals the adapter 42 relative to the light guide element 11); and 

    PNG
    media_image2.png
    1011
    1106
    media_image2.png
    Greyscale

retaining elements (sealing ring 50, BJB fig.17) arranged inside the cooking cavity wall which arrange the housing element in a cutout of the cooking cavity wall (as shown in BJB annotated fig.17 above, the sealing ring 50 arranged inside the wall 52 which arrange the adapter 42 in the cutout of the wall 52), 
wherein the second seal is a ring (optical sealing ring 46 is a ring, as shown in BJB figs.13), 
wherein the translucent light conductor rod is arranged within an annular cavity of the ring (as shown in BJB figs.13, 15, 16; the light guide element 11 is arranged within an annular cavity of the optical sealing ring 46), 
wherein the ring is fabricated with under size, over size or identical size relative to a circumferential contour of the translucent light conductor rod that is arrangeable within the ring (as shown in BJB figs.13, 15, 16; the optical sealing ring 46 is over size relative to circumferential contour of the light guide element 11 that is arrangeable within the optical sealing ring 46) [it is noted that the limitation “under size, over size or identical size” is in alternative form]
BJB does not disclose:
the illuminant is continuously smooth, 
the second seal is a graphite ring, 
wherein the graphite ring is cut along a cut line, 
wherein the cut line is oriented at an angle greater than 00 and up 450 to relative to a radial line of the graphite ring, 
wherein a thermal expansion coefficient of the graphite ring is substantially identical to a thermal expansion coefficient of the translucent light conductor rod or greater than the thermal expansion coefficient of the illuminant.
Bar teaches (Bar fig.1):
the illuminant (light guide 12, Bar fig.1) is continuously smooth essentially circular cylindrical shape (as shown in Bar fig.1, the light guide 12 is continuously smooth essentially circular cylindrical shape; the light guide 12 is also made of glass, as indicated by Bar Par.0021)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the BJB light guide element 11 with the Bar light guide 12, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of illuminating the cooking cavity. MPEP 2143 I (B).  
BJB in view of Bar teaches the apparatus as set forth above, but does not teach:
the second seal is a graphite ring, 
wherein the graphite ring is cut along a cut line, 
wherein the cut line is oriented at an angle greater than 00 and up 450 to relative to a radial line of the graphite ring, 
wherein a thermal expansion coefficient of the graphite ring is substantially identical to a thermal expansion coefficient of the translucent light conductor rod or greater than the thermal expansion coefficient of the illuminant.
Li teaches: 
a sealing ring made of a high-performance graphite material (Li, Translated Document, page 2 (paragraph 5 of page 2) cited: “…a flexible graphite ring made of a high performance graphite material…”). 
wherein the graphite ring is cut along a cut line (the graphite ring is cut along a cut line, as shown in Li figs.2-3 below), 
wherein the cut line is oriented at an angle greater than 00 and up 450 to relative to a radial line of the graphite ring (the cut line is oriented at angle of 450 to relative to a radial line of the graphite ring, as shown in Li figs.2-3 and as indicated by Li Translated Document on page 2 (paragraph 6 of page 2): “…ring has a 45 degree oblique cut…”), 

    PNG
    media_image3.png
    636
    1233
    media_image3.png
    Greyscale

wherein a thermal expansion coefficient of the graphite ring is substantially identical to a thermal expansion coefficient of the translucent light conductor rod or greater than the thermal expansion coefficient of the illuminant (it is noted that the seal ring is made of graphite, thermal expansion coefficient of graphite can be up to 8 x 10-6 /K; the light guide is made of glass (as indicated by BJB Translated Document Par.0011 or Bar Par.0021), thermal expansion coefficient of glass is 6.7 x 10-7 /K, in the case of hard glass, thermal expansion coefficient of hard glass is 5.9 x 10-6 /K; therefore, the thermal expansion coefficient of the graphite ring is greater than the thermal expansion coefficient of the light guide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the BJB optical sealing ring 46 with the Li graphite ring, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of sealing one element relative to another. Furthermore, by using graphite ring, the friction coefficient between the movable parts is reduced due to the high lubricity of the graphite ring; thus, reduces the friction force between the movable parts, as recognized by Li [Li, Abstract]. Therefore, the modification would reduce wear and tear in machine parts that move against each other. MPEP 2143 I (B).  

Regarding claim 6, BJB in view of Bar and Li teaches the apparatus as set forth above, and also teaches:
wherein the graphite ring seals at the translucent light conductor rod (as explained, cited and incorporated in the rejection of claim 1 above) due to thermal expansion (as explained above in the rejection of claim 1, the graphite ring has the thermal expansion coefficient that is greater than the thermal expansion coefficient of the light guide element made of glass; the greater thermal expansion coefficient of the graphite ring causes it to expand more than the light guide element when the temperature increases; therefore, creating sealing closure between the graphite ring and the light guide element).

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber et al. (U.S. Patent No. 7,874,690 B2, newly cited) discloses an oven lighting fixture includes an LED assembly or assemblies optically coupled with an optical guide member.
Reinhard-Herrscher et al. (U.S. Pub. No. 2012/0000455 A1, newly cited) discloses an oven illumination for illuminating the interior of a muffle of an oven.
Wu (U.S. Pub. No. 2008/0158862, newly cited) discloses a light fixture which is fixed in a housing, wherein the housing is arranged in a cutout of a wall.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792